DETAILED ACTION
Responsive to the Applicant reply filed on 09/22/2021, Applicant’s amendments to claims have been entered and respective arguments carefully considered and responded in the following.  Claims 1-8 and 10-11 are presented for examination in this Office Action, with Claims 1 and 10 being in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would prefer that Applicant submit two sets of claims: 
Set #1 that includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 comprising a clean version of the claims with all the markups removed for entry, as an appendix to the Set #1.

Response to Arguments
The claim amendments and remarks, filed by the Applicant on 09/22/2021, have been carefully considered and are responded in the following.

In response to the Applicant arguments, page(s) 12 of the Remarks, regarding the claim interpretation under 112(f), the arguments are persuasive in view of the amendments.

35 U.S.C. 112(b), the arguments are persuasive in view of the amendments.  Accordingly the 112(b) rejections are withdrawn.

Applicant’s arguments, page(s) 13-16 of the Remarks, with regards to claim 1 being rejected under 35 U.S.C. § 103 have been considered carefully. 
First, Applicant argues independent claim 1 and cited references Olson and Unag.  The focus of the argument is really about what Unag teaches in the claim.  In the first Non-Final office action, it is identified that Olson does not explicitly disclose the aspect for the other-terminal information item being conditioned to be identical to the own-terminal information item.  Unag is cited for teaching a step for conditioning the other-terminal information item to be identical to the own-terminal information item.  With respect to the newly added limitation of “determine whether the own-terminal hash value is identical to the other-terminal hash value;  and determine that the own-terminal information item is proper in response to determining that the own-terminal hash value is identical to the other-terminal hash value” to claim 1, the Applicant argument is moot in view of the new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 4, 6, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Olson (US 20190087576 A1) in view of Suzuki (US 20150113521 A1). 

As per claim 1, Olson teaches a verification terminal installed on an own vehicle for verifying properness of an information item composed of a data string, the verification terminal comprising: 
a storage unit configured to store an own-terminal information item comprised of a data string (Olson, par. 0012: The verification may therefore be transmitted or obtained for storage from the UAV; par. 0033: the values may be combined together, such as hardware value string or software value string; and a hash value computed); 
a processor communicable with the storage unit, 
the processor being configured to:
generate a hash value of the own-terminal information item stored in the storage unit as an own-terminal hash value (Olson, par. 0021: a chip or software … includes instructions 
communicate with at least one other verification terminal that is installed on at least one other vehicle and store an other-terminal information item that is conditioned to be identical to the own-terminal information item to thereby acquire a hash value of the other-terminal information item from the at least one other verification terminal as an other-terminal hash value, the other-terminal information item being conditioned to be identical to the own-terminal information item (Olson, par. 0014-0015 and 0024: transmits the encrypted hash code over a wired or wireless communications system to another …; par. 0025-0026: may generate the verification code, such as a hash value; see par. 0035 for comparing DVHC with UVA1 hash code); 
However, Olson does not explicitly disclose steps for determining whether the own-terminal hash value is identical to the other-terminal hash value and subsequently determining the own-terminal information item is proper.  This aspect of the claim is a difference between Olson and the claimed invention.  
In a related art, Suzuki teaches:
determine whether the own-terminal hash value is identical to the other-terminal hash value (Suzuki, par. 0088: a hash function used in comparison of transmission data and a digital signature; par. 0091 and 0133: compares the calculated hash value and the hash value); and 
determine that the own-terminal information item is proper in response to determining that the own-terminal hash value is identical to the other-terminal hash value (Suzuki, par. 0091: When the hash values coincide with each other, the security ensuring unit 35 determines that the vehicle‐mounted device 23 is the proper vehicle‐mounted device 23 and determines that the data received from the vehicle‐mounted device is not tampered. That means the own-terminal information item is proper).  
Olson and Suzuki are analogous art, because they are in a similar field of endeavor in improving code or content verification processes for autonomous vehicles.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to use Suzuki to modify Olson to include hash comparing steps for verification and/or authentication.  The rationale for this combination is to use known technique to improve similar system concerning verification by hashes. For this combination, the motivation would have been to improve the level of security with comparable or consistent hashes.

As per claim 4, the references as combined above teach the verification terminal according to claim 1, wherein: the processor is configured to reserve determination of the own-terminal information item being proper upon determining that the own-terminal hash value is not identical to the other-terminal hash value (Olson, par. 0010-0011: A certification mechanism is implemented to provide a verification state for a UAV; par. 0015 and 0028: maintains a table of the certified codes of each UAV which results in the computer authenticating the specific UAV.  Note that a certification mechanism serves the function of reserving determination of the own-terminal information item being proper).  

As per claim 6, the references as combined above teach the verification terminal according to claim 4, wherein: 
the processor is configured to communicate with a management server for managing valid hash values of the respective information items each having a proper state as master hash values, and sends,Page 7 of 17 to the management server, an inquiry whether the own-terminal information item is proper (Olson, par. 0012, 0014, and 0023: the certification of the UAV may be one even without those that own or operate the UAV.  Here Olson discloses a certification hash of the 

As per claim 10, Olson teaches a verification network system comprising: 
a first autonomous vehicle storing a first information item comprised of a data string (Olson, par. 0012: The verification may therefore be transmitted or obtained for storage from the UAV; par. 0033: hardware value string or software value string); and 
a second autonomous vehicle that is communicable with the first autonomous vehicle using radio waves and that is configured to store a second information item that is conditioned to be identical to the first terminal information item, each of the first and second autonomous vehicles (Olson, par. 0014-0015 and 0024: transmits the encrypted hash code over a wired or wireless communications system to another …; par. 0025-0026: may generate the verification code, such as a hash value; see par. 0035 for comparing DVHC with UVA1 hash code) being programmed to:
generate a hash value of a corresponding one of the first and second information items stored therein as an own-terminal hash value (Olson, par. 0021: a chip or software … includes instructions to generate the verification hash and provide the hash code.  That means creating a hash code combination of such unique identifiers, encrypts the hash code; see the Abstract); 
However, Olson does not explicitly disclose steps for determining whether the own-terminal hash value is identical to the other-terminal hash value and subsequently determining the own-terminal information item is proper.  This aspect of the claim is a difference between Olson and the claimed invention.  
In a related art, Suzuki teaches:
communicate with the other of the first and second autonomous vehicles to thereby acquire the hash value of the other of the first and second autonomous vehicles as an other- Suzuki, par. 0091, 0133, and 0139: acquires the hash value; the communication-security ensuring unit 87 sending and receiving hash values); 
determine whether the own-terminal hash value is identical to the other-terminal hash Page 8 of 17 value; and
determine that the own-information item is proper in response determining that the own- terminal hash value is identical to the other-terminal hash value (Suzuki, par. 0091: When the hash values coincide with each other, the security ensuring unit 35 determines that the vehicle‐mounted device 23 is the proper vehicle‐mounted device 23 and determines that the data received from the vehicle‐mounted device is not tampered. That means the own-terminal information item is proper).  
Olson and Suzuki are analogous art, because they are in a similar field of endeavor in improving code or content verification processes for autonomous vehicles.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to use Suzuki to modify Olson to include hash comparing steps for verification and/or authentication.  The rationale for this combination is to use known technique to improve similar system concerning verification by hashes. For this combination, the motivation would have been to improve the level of security with comparable or consistent hashes.
 
As per claim 11, the references as combined above teach the verification terminal according to claim 1, wherein: each of the own vehicle and the at least one other vehicle is an automobile (Suzuki, par. 0010, 0027, and 0032: automobile).

Allowable Subject Matter
Claims 2-3, 5, and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The claim 2 recites limitations for “the at least one other verification terminal comprises at least a first other verification terminal installed on a first other vehicle, a second other verification terminal installed on a second other vehicle, and a third other verification terminal installed on a third other vehicle, the first other verification terminal storing, as the other-terminal information item, a first other-terminal information item that is conditioned to be identical to the own-terminal information item, the second other terminal storing, as the other-terminal information item, a first other-terminal information item that is conditioned to be identical to the own-terminal information item; 
the processor is configured to communicate with each of the first to third other verification terminals to thereby acquire, as the other-terminal hash value of each of the first to third other verification terminals, a first other hash value of the first other verification terminal, a second other hash value of the second other verification terminal, and a third other hash value of the third other verificationPage 6 of 17 terminal; and
the processor is configured to: 
obtain a first pair of the own-terminal hash value and the first other hash value, a second pair of the own terminal hash value and the second other hash value, and a third pair of the own terminal hash value and the third other hash value; 
determine, based on a majority rule, whether there are at least two of the first to third pairs in each of which the own terminal hash value is identical to the corresponding one of the first to third other hash values; and 
determine that the own-terminal information item is proper upon determining that there are at least two of the first to third pairs in each of which the own terminal hash value is identical to the corresponding one of the first to third other hash values” featuring involvement of a third other verification terminal installed on a third other vehicle and a step for determine that the own-terminal information item is proper upon determining that there are at least two of the first 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Don Zhao whose telephone number is (571)272-9953.  The examiner can normally be reached on 9 am to 5 pm Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Don G Zhao/
Primary Examiner, Art Unit 2493
11/15/2021